United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF AGRICULTURE,
U.S. FOREST SERVICE, Dillon, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-786
Issued: July 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2014 appellant timely appealed the December 4, 2013 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying reconsideration. The latest
merit decision was issued on August 1, 2013, which is more than 180 days prior to the filing of
the current appeal. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board’s jurisdiction is limited to the December 4, 2013
nonmerit decision.2
ISSUE
The issue is whether OWCP properly denied merit review pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. §§ 8101-8193 (2006).

Had appellant filed his appeal on or before January 28, 2014, the Board would have had jurisdiction over the
August 1, 2013 merit decision.

FACTUAL HISTORY
On May 14, 1990 appellant, then a 37-year-old archeology technician, filed a traumatic
injury claim (Form CA-1) for lower back strain. On May 7, 1990 he slipped while walking up a
north facing slope, which was icy and very steep. At the time, he worked at BeaverheadDeerlodge National Forest. The incident occurred on a hillside in Goodrich Gulch. Appellant
stopped work on May 8, 1990 and returned to work on May 14, 1990. The claim form indicated
that he first received medical care on May 8, 1990.
OWCP received appellant’s claim more than two decades after the May 7, 1990
employment incident. By letter dated February 20, 2013, OWCP acknowledged receipt of the
claim and explained the five basic elements to establishing entitlement under FECA.
Additionally, it advised appellant that it had not received any medical evidence regarding his
claimed injury. OWCP afforded him 30 days to provide a narrative medical report from a
qualified physician.
In a February 22, 2013 statement, appellant indicated that he was initially treated by
Dr. Scott Bentley, a chiropractor, and Dr. Jacob M. Taverna, a Board-certified internist, who
reportedly diagnosed severe muscle strain. Following the May 7, 1990 incident, appellant stated
that he was off work for one to two weeks and received chiropractic treatment for several weeks.
He also stated that he continued to receive chiropractic treatment off and on until 2004 when he
underwent the first of several lumbar-related surgeries. Appellant believed that the May 7, 1990
lumbar injury was the precursor to his other spinal issues. He claimed that he had no issues with
his spine until May 7, 1990.
Appellant noted that many health care providers destroyed their records after 7 to 10
years, and therefore, he was unable to obtain treatment records contemporaneous to the May 7,
1990 employment incident.3 Of the evidence submitted, the earliest medical records regarding
his lumbar spine appear to be chiropractic treatment records from May 2001. At the time, the
treatment notes referenced lumbar subluxations, osteophyte formations and wedging disc. The
chiropractic treatment notes also referenced a February 13, 2002 lumbar x-ray that reportedly
revealed disc space narrowing at L2-3 and L3-4, and osteoarthritic spur formations at L3-4.
On January 16, 2003 appellant was evaluated for a cervical condition he attributed to a
1973 motor vehicle accident (MVA).4 However, the examining neurologist also noted a prior
history of “‘bulging disc’” in the lumbar spine. Appellant reported occasional bilateral lower
extremity symptoms he called “sciatica,” which was well managed with chiropractic care.
Appellant was involved in another MVA on October 28, 2003. He swerved to avoid a
large rock in the road and lost control of his vehicle, hitting a large boulder. Lumbar x-rays from
November 2003 revealed disc space narrowing at L2-3 and L3-4, neuroforaminal encroachment
at L3-4 and osteoarthritic spur formations at L3 and L4.

3

Both Dr. Taverna and Dr. Bentley no longer retained copies of appellant’s treatment records.

4

On February 28, 2003 appellant underwent an anterior cervical discectomy and fusion at C5-6 and C6-7.

2

On February 13, 2004 Dr. Kenneth C. Brewington II, a Board-certified neurosurgeon,
examined appellant for complaints of increasing left leg weakness. He noted that appellant was
involved in an MVA during hunting season in late October 2003. At the time, appellant had a
little bit of buttock and posterior thigh pain, as well as significant mechanical back pain. This
responded to conservative therapy, but subsequently he occasionally noticed a left foot drag,
which was sporadic and also associated with buttock pain. Dr. Brewington indicated that
appellant currently still had some buttock pain, but most of his pain was in the lower lumbar
spine. He recommended obtaining a lumbar magnetic resonance imaging (MRI) scan.
Dr. Brewington’s initial lumbar-related diagnoses included left L5 radiculopathy and mechanical
back pain.
Appellant’s February 13, 2004 lumbar MRI scan revealed degenerative disc disease and
facet disease at L5-S1. There was also evidence of severe degenerative disc disease at L3-4 and
disc desiccation at L4-5, with mild disc space narrowing and a broad-based disc bulge.
During a February 23, 2004 follow-up examination, Dr. Brewington reviewed appellant’s
recent lumbar MRI scan and diagnosed L5 radiculopathy, mechanical back pain, left L4-5 severe
foraminal stenosis and L4-5 subarticular recess stenosis. He recommended lumbar surgery.
On February 26, 2004 Dr. Brewington performed a left L4 laminectomy and left L4 and
L5 foraminotomies. Over an eight-year period, appellant underwent at least four additional
lumbar-related surgeries involving L4-5, L5 and L5-S1. As recently as January 18, 2012,
appellant underwent a left L5-S1 far lateral foraminotomy and lateral foraminal decompression
with limited discectomy. Following the January 18, 2012 surgery, appellant received a series
(3) of lumbar epidural steroid injections, culminating on August 10, 2012.
In a May 14, 2013 report, Dr. Bill S. Rosen, a Board-certified physiatrist, indicated that
appellant developed an acute onset of low back pain as a consequence of a May 5, 1990
employment-related fall.5 The pain was localized at the L4-5 level and worse on the left side.
Dr. Rosen noted that appellant apparently had ongoing back pain since the May 1990 incident.
Appellant reported that his back pain never fully resolved. Dr. Rosen indicated that appellant
aggravated his back pain when he was driving and hit a fairly good-sized rock in the road.
Appellant subsequently noted weakness in his back and left leg, including his left foot.
Dr. Rosen also described appellant’s several lumbar surgeries, including his most recent L5
foraminal decompression, which according to appellant provided the most relief.
Dr. Rosen further explained that, prior to hitting the rock in the road, appellant
occasionally had pain-free or near pain-free days, especially following chiropractic treatment.
Appellant would occasionally have five to seven days of relief with chiropractic treatment, but
he never experienced complete remission of pain. He believed that the October 2003 MVA
aggravated his back pain, after which he developed leg symptoms. The location of appellant’s
back pain (L4-5) did not change following the latest MVA. Over the past three years, the pain
radiated down into the sacroiliac joint. Appellant also reported weakness in the left lower
extremity following a recent epidural injection. Based on the reported history and his own
physical examination findings, Dr. Rosen provided the following impression: A 60-year-old left5

Dr. Rosen reported that appellant slipped and fell while hiking up a snowy hill.

3

handed male with a long history of back pain dating back to May 5, 1990 with progressive
deterioration ultimately resulting in what appears to be primarily S1 radiculopathy, but also to at
least some degree an L5 radiculopathy. He also stated that it would appear that “at least from a
temporal standpoint, [appellant’s] back problems can be associated with the original injury of
May 5, 1990.”
In an August 1, 2013 decision, OWCP denied appellant’s traumatic injury claim because
the record did not establish a medical diagnosis in connection with the May 7, 1990 employment
incident. It explained, inter alia, that Dr. Rosen’s finding of “‘pain’” was not considered a
medical diagnosis under FECA.
On October 14, 2013 appellant requested reconsideration. He explained that the inability
to provide contemporaneous medical records was due to the employing establishment’s delay in
processing his claim, coupled with the medical providers’ 7- to 10-year record retention policy.
In a September 11, 2013 report, Dr. Rosen stated that appellant’s current low back pain
and associated weakness can be directly attributed to his May 7, 1990 work-related injury. He
noted that appellant suffered an acute injury while hiking up a snowy hill. Appellant developed
acute onset of low back pain, which eventually became radicular in nature. Dr. Rosen indicated
that the progressive weakness appellant noted stemmed originally from the May 7, 1990 injury,
and currently he was left with permanent neurologic deficits of the left leg. He further explained
that, if not for the May 7, 1990 injury, appellant may never have gone on to develop the
weakness and pain syndrome he is plagued with. Dr. Rosen’s current residual weakness was a
natural progression of the original 1990 injury. He found that all impairments and subsequent
disability with regard to appellant’s lumbar spine could be traced to the specific event in
May 1990.
By decision dated December 4, 2013, OWCP denied appellant’s request for
reconsideration. It considered Dr. Rosen’s latest report cumulative, and thus, insufficient to
warrant further merit review.
LEGAL PRECEDENT
OWCP has the discretion to reopen a case for review on the merits.6 An application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent new evidence not previously considered by OWCP.7
When an application for reconsideration does not meet at least one of the above-noted
requirements, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.8
6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.608(b).

4

ANALYSIS
Appellant’s October 14, 2013 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. He also did
not advance a relevant legal argument not previously considered by OWCP. The issue on
reconsideration was whether there was a specific medical diagnosis attributable to the May 7,
1990 employment incident. This is a question regarding the quality of the medical evidence.
OWCP was already aware of the reasons for appellant’s inability to submit medical evidence
contemporaneous to the May 7, 1990 incident. As noted, the issue on reconsideration pertained
to the sufficiency of the medical evidence, not why appellant had difficulty providing evidence
to support the claim. Therefore, appellant is not entitled to a review of the merits based on the
first and second requirements under section 10.606(b)(2).9
Appellant also failed to submit any “relevant and pertinent new evidence” with his
October 14, 2013 request for reconsideration. OWCP determined that merit review was
unwarranted because the newly submitted evidence was cumulative. Providing additional
evidence that repeats or duplicates information already in the record does not constitute a basis
for reopening a claim.10 While Dr. Rosen traced appellant’s current lumbar-related lower
extremity complaints to the May 7, 1990 employment incident, he still failed to provide a
specific diagnosis that purportedly arose on that date, be it a lumbar sprain, disc herniation,
subluxation or aggravation of some underlying degenerative process. As OWCP previously
explained, acute low back pain is not an acceptable medical diagnosis under FECA. Dr. Rosen’s
May 14 and September 11, 2013 reports are essentially duplicative. Because appellant did not
provide any new evidence that might arguably impact the prior decision, he is not entitled to a
review of the merits based on the third requirement under section 10.606(b)(2).11 Accordingly,
OWCP properly declined to reopen appellant’s case under 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that OWCP properly denied further merit review with respect to
appellant’s October 14, 2013 request for reconsideration.

9

20 C.F.R. § 10.606(b)(2)(i) and (ii).

10

James W. Scott, 55 ECAB 606, 608 n.4 (2004).

11

20 C.F.R. § 10.606(b)(2)(iii).

5

ORDER
IT IS HEREBY ORDERED THAT the December 4, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 7, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

